              Case 2:20-cv-00657-JLR Document 1 Filed 04/30/20 Page 1 of 14




 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
 9   LINA KIM, DDS, P.S. individually and on
     behalf of all others similarly situated,
10                                                        No.
                                            Plaintiff,
11                                                        COMPLAINT—CLASS ACTION
            v.
12                                                        JURY DEMAND
     SENTINEL INSURANCE COMPANY,
13   LIMITED
14
                                        Defendant.
15

16
                                       I.        INTRODUCTION
17
            Plaintiff, LINA KIM, DDS, P.S. (“Kim”), individually and on behalf of all other
18
     similarly situated members of the defined national class (the “Class Members”), by and through
19

20   the undersigned attorneys, brings this class action against Defendant Sentinel Insurance

21   Company, Limited (“Sentinel or “Defendant”) and alleges as follows based on personal

22   knowledge and information and belief:
23
                                II.     JURISDICTION AND VENUE
24
            1.      This Court has subject matter jurisdiction pursuant to the Class Action Fairness
25
     Act of 2005, 28 U.S.C. § 1332(d), because at least one Class member is of diverse citizenship
26


     COMPLAINT—CLASS ACTION - 1                                        K E L L E R R O H R B AC K    L.L.P.
                                                                           1201 Third A venue, Suite 3200
                                                                              Seattle, W A 98101-3052
                                                                           TELEPHONE: (206) 623-1900
                                                                            FACSIMILE: (206) 623-3384
              Case 2:20-cv-00657-JLR Document 1 Filed 04/30/20 Page 2 of 14



     from Defendant, there are 100 or more Class members nationwide, and the aggregate amount in
 1

 2   controversy exceeds $5,000,000. The Court has supplemental jurisdiction over Plaintiff’s state

 3   law claims under 28 U.S.C. § 1367.

 4          2.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(3) because the
 5
     Court has personal jurisdiction over Defendant, a substantial portion the alleged wrongdoing
 6
     occurred in this District and the state of Washington, and Defendant has sufficient contacts with
 7
     this District and the state of Washington.
 8
            3.      Venue is proper in the Western District of Washington pursuant to 28 U.S.C.
 9

10   § 1391(b)(2) because a substantial part of the events or omissions giving rise to the claims at

11   issue in this Complaint arose in this District. Plaintiff’s businesses are located in Seattle, King
12   County. This action is therefore appropriately filed in the Seattle Division because a substantial
13
     portion of the events giving rise to this lawsuit arose in King County.
14
                                              III.    PARTIES
15
            4.      Plaintiff, Lina Kim, DDS, P.S., is a dental business with locations 4540 Sand
16
     Point Way NE Ste 340, Seattle, WA 98105 and 3150 W. Government Way, Seattle, WA 98199.
17

18          5.      Defendant Sentinel Insurance Company, Limited is an insurance carrier

19   incorporated and domiciled in Connecticut, with its principal place of business in Hartford,

20   Connecticut.
21
                                     IV.     NATURE OF THE CASE
22
            6.      Due to COVID-19 and a state-ordered mandated closure, Plaintiff cannot provide
23
     dental services. Plaintiff intended to rely on its business insurance to keep its business as a going
24
     concern. This lawsuit is filed to ensure that Plaintiff and other similarly-situated policyholders
25

26   receive the insurance benefits to which they are entitled and for which they paid.


     COMPLAINT—CLASS ACTION - 2                                           K E L L E R R O H R B AC K     L.L.P.
                                                                               1201 Third A venue, Suite 3200
                                                                                  Seattle, W A 98101-3052
                                                                               TELEPHONE: (206) 623-1900
                                                                                FACSIMILE: (206) 623-3384
               Case 2:20-cv-00657-JLR Document 1 Filed 04/30/20 Page 3 of 14



             7.     Defendant Sentinel issued one or more insurance policies to Plaintiff, including
 1

 2   Spectrum Business Owners Policy and related endorsements, insuring Plaintiff’s property and

 3   business practice and other coverages, with effective dates of November 18, 2019 to November

 4   18, 2020.
 5
             8.     Plaintiff’s business property includes property owned and/or leased by Plaintiff
 6
     and used for general business purposes for the specific purpose of dental and other business
 7
     activities.
 8
             9.     Defendant Sentinel’s insurance policy issued to Plaintiff promises to pay Plaintiff
 9

10   for “direct physical loss of or physical damage to” covered property.

11           10.    Defendant Sentinel’s insurance policy issued to Plaintiff includes Business
12   Income Coverage, Extra Expense Coverage, Extended Business Income Coverage and Civil
13
     Authority Coverage.
14
             11.    Plaintiff paid all premiums for the coverage when due.
15
             12.    On or about January 2020, the United States of America saw its first cases of
16

17   persons infected by COVID-19, which has been designated a worldwide pandemic.

18           13.    In light of this pandemic, Washington Governor Jay Inslee issued certain

19   proclamations and orders affecting many persons and businesses in Washington, whether
20   infected with COVID-19 or not, requiring certain public health precautions. Among other
21
     things, Governor Inslee’s “Stay Home, Stay Healthy” order required the closure of all non-
22
     essential businesses, including Plaintiff’s business.
23
             14.    By order of Governor Inslee, dentists including Plaintiff were prohibited from
24

25   practicing dental services but for urgent and emergency procedures.

26


     COMPLAINT—CLASS ACTION - 3                                         K E L L E R R O H R B AC K     L.L.P.
                                                                             1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:20-cv-00657-JLR Document 1 Filed 04/30/20 Page 4 of 14



            15.      Governor Inslee’s “PROCLAMATION BY THE GOVERNOR AMENDING
 1

 2   PROCLAMATION 20-05: 20-24 Restrictions on Non Urgent Medical Procedures,” dated

 3   March 19, 2020, also provides, in part:

 4          WHEREAS, the health care person protective equipment supply chain in
            Washington State has been severely disrupted by the significant increased use of
 5
            such equipment worldwide, such that there are now critical shortages of this
 6          equipment for health care workers. To curtail the spread of the COVID-19
            pandemic in Washington State and to protect our health care workers as they
 7          provide health care services, it is necessary to immediately prohibit all hospitals,
            ambulatory surgery centers, and dental orthodontic, and endodontic offices in
 8          Washington State from providing health care services, procedures and surgeries
            that require personal protective equipment, which if delayed, are not anticipated
 9
            to cause harm to the patient within the next three months.
10
            16.      No COVID-19 virus has been detected on Plaintiff’s business premises.
11
            17.      Plaintiff’s property has sustained direct physical loss and/or damage related to
12
     COVID-19 and/or the proclamations and orders.
13

14          18.      Plaintiff’s property will continue to sustain direct physical loss or damage

15   covered by the Sentinel policy or policies, including but not limited to business interruption,

16   extra expense, interruption by civil authority, and other expenses.
17
            19.      Plaintiff’s property cannot be used for its intended purposes.
18
            20.      As a result of the above, Plaintiff has experienced and will experience loss
19
     covered by the Sentinel policy or policies.
20
            21.      Upon information and belief, Sentinel has denied or will deny all similar claims
21

22   for coverage.

23                              V.      CLASS ACTION ALLEGATIONS
24          22.      This matter is brought by Plaintiff on behalf of itself and those similarly situated,
25   under Federal Rules of Civil Procedure 23(b)(1), 23(b)(2), and 23(b)(3).
26
            23.      The Classes that Plaintiff seeks to represent are defined at this time as:

     COMPLAINT—CLASS ACTION - 4                                            K E L L E R R O H R B AC K    L.L.P.
                                                                               1201 Third A venue, Suite 3200
                                                                                  Seattle, W A 98101-3052
                                                                               TELEPHONE: (206) 623-1900
                                                                                FACSIMILE: (206) 623-3384
            Case 2:20-cv-00657-JLR Document 1 Filed 04/30/20 Page 5 of 14



                  A.      Business Income Breach of Contract Class: All persons and entities in
 1

 2        the United States insured under a Sentinel policy with Business Income Coverage who

 3        suffered a suspension of their practice at the covered premises related to COVID-19

 4        and/or orders issued by Governor Inslee, other Governors, and/or other civil authorities
 5
          and whose Business Income claim has been denied by Sentinel.
 6
                  B.      Business Income Coverage Breach of Contract Washington Subclass:
 7
          All persons and entities in the State of Washington insured under a Sentinel policy with
 8
          Business Income Coverage who suffered a suspension of their business at the covered
 9

10        premises related to COVID-19 and/or orders issued by Governor Inslee, and/or other

11        civil authorities and whose Business Income claim has been denied by Sentinel.
12                C.      Business Income Declaratory Relief Class: All persons and entities in
13
          the United States insured under a Sentinel policy with Business Income Coverage who
14
          suffered a suspension of their practice at the covered premises related to COVID-19
15
          and/or orders issued by Governor Inslee, other Governors, and/or other civil authorities.
16

17                D.      Business Income Coverage Declaratory Relief Washington Subclass:

18        All persons and entities in the State of Washington insured under a Sentinel policy with

19        Business Income Coverage who suffered a suspension of their business at the covered
20        premises related to COVID-19 and/or orders issued by Governor Inslee, and/or other
21
          civil authorities.
22
                  E.      Extended Business Income Breach of Contract Class: All persons and
23
          entities in the United States insured under a Sentinel policy with Extended Business
24

25        Income Coverage who suffered a suspension of their business at the covered premises

26        related to COVID-19 and/or orders issued by Governor Inslee, other Governors, and/or


     COMPLAINT—CLASS ACTION - 5                                      K E L L E R R O H R B AC K    L.L.P.
                                                                         1201 Third A venue, Suite 3200
                                                                            Seattle, W A 98101-3052
                                                                         TELEPHONE: (206) 623-1900
                                                                          FACSIMILE: (206) 623-3384
            Case 2:20-cv-00657-JLR Document 1 Filed 04/30/20 Page 6 of 14



          other civil authorities and whose Extended Business Income claim has been denied by
 1

 2        Sentinel.

 3                F.      Extended Business Income Breach of Contract Washington Subclass:

 4        All persons and entities in the State of Washington insured under a Sentinel policy with
 5
          Extended Business Income coverage who suffered a suspension of their business at the
 6
          covered premises related to COVID-19 and/or orders issued by Governor Inslee, and/or
 7
          other civil authorities and whose Extended Business Income claim has been denied by
 8
          Sentinel.
 9

10                G.      Extended Business Income Declaratory Relief Class: All persons and

11        entities in the United States insured under a Sentinel policy with Extended Business
12        Income Coverage who suffered a suspension of their business at the covered premises
13
          related to COVID-19 and/or orders issued by Governor Inslee, other Governors, and/or
14
          other civil authorities.
15
                  H.      Extended Business Income Declaratory Relief Washington Subclass:
16

17        All persons and entities in the State of Washington insured under a Sentinel policy with

18        Extended Business Income coverage who suffered a suspension of their business at the

19        covered premises related to COVID-19 and/or orders issued by Governor Inslee, and/or
20        other civil authorities.
21
                  I.      Extra Expense Breach of Contract Class: All persons and entities in the
22
          United States insured under a Sentinel policy with Extra Expense Coverage who sought
23
          to minimize losses from the suspension of their business at the covered premises in
24

25        connection with COVID-19 and/or orders issued by Governor Inslee, other Governors,

26


     COMPLAINT—CLASS ACTION - 6                                      K E L L E R R O H R B AC K    L.L.P.
                                                                         1201 Third A venue, Suite 3200
                                                                            Seattle, W A 98101-3052
                                                                         TELEPHONE: (206) 623-1900
                                                                          FACSIMILE: (206) 623-3384
            Case 2:20-cv-00657-JLR Document 1 Filed 04/30/20 Page 7 of 14



          and/or other civil authorities and whose Extra Expense claim has been denied by
 1

 2        Sentinel.

 3                J.      Extra Expense Breach of Contract Washington Subclass: All persons

 4        and entities in the State of Washington insured under a Sentinel policy with Extra
 5
          Expense coverage who sought to minimize losses from the suspension of their business
 6
          at the covered premises in connection with COVID-19 and/or orders issued by Governor
 7
          Inslee, and/or other civil authorities and whose Extra Expense claim has been denied by
 8
          Sentinel.
 9

10                K.      Extra Expense Declaratory Relief Class: All persons and entities in the

11        United States insured under a Sentinel policy with Extra Expense Coverage who sought
12        to minimize losses from the suspension of their business at the covered premises in
13
          connection with COVID-19 and/or orders issued by Governor Inslee, other Governors,
14
          and/or other civil authorities.
15
                  L.      Extra Expense Declaratory Relief Washington Subclass: All persons
16

17        and entities in the State of Washington insured under a Sentinel policy with Extra

18        Expense coverage who sought to minimize losses from the suspension of their business

19        at the covered premises in connection with COVID-19 and/or orders issued by Governor
20        Inslee, and/or other civil authorities.
21
                  M.      Civil Authority Breach of Contract Class: All persons and entities in the
22
          United States insured under a Sentinel policy with Civil Authority Coverage who
23
          suffered a suspension of their practice and/or extra expense at the covered premises
24

25        related to COVID-19 and/or orders issued by Governor Inslee, other Governors, and/or

26        other civil authorities and whose Civil Authority claim has been denied by Sentinel.


     COMPLAINT—CLASS ACTION - 7                                      K E L L E R R O H R B AC K    L.L.P.
                                                                         1201 Third A venue, Suite 3200
                                                                            Seattle, W A 98101-3052
                                                                         TELEPHONE: (206) 623-1900
                                                                          FACSIMILE: (206) 623-3384
              Case 2:20-cv-00657-JLR Document 1 Filed 04/30/20 Page 8 of 14



                    N.      Civil Authority Breach of Contract Washington Subclass: All persons
 1

 2          and entities in the State of Washington insured under a Sentinel policy with Civil

 3          Authority coverage who suffered a suspension of their practice and/or extra expense at

 4          the covered premises related to COVID-19 and/or orders issued by Governor Inslee,
 5
            and/or other civil authorities and whose Civil Authority claim has been denied by
 6
            Sentinel.
 7
                    O.      Civil Authority Declaratory Relief Class: All persons and entities in the
 8
            United States insured under a Sentinel policy with Civil Authority Coverage who
 9

10          suffered a suspension of their practice at the covered premises related to COVID-19

11          and/or orders issued by Governor Inslee, other Governors, and/or other civil authorities.
12                  P.      Civil Authority Declaratory Relief Washington Subclass: All persons
13
            and entities in the State of Washington insured under a Sentinel policy with Civil
14
            Authority coverage who suffered a suspension of their practice at the covered premises
15
            related to COVID-19 and/or orders issued by Governor Inslee, and/or other civil
16

17          authorities.

18          24.     Excluded from the Classes are Defendant’s officers, directors, and employees;

19   the judicial officers and associated court staff assigned to this case; and the immediate family
20   members of such officers and staff. Plaintiff reserves the right to amend the Class definitions
21
     based on information obtained in discovery.
22
            25.     This action may properly be maintained on behalf of each proposed Class under
23
     the criteria of Rule 23 of the Federal Rules of Civil Procedure.
24

25          26.     Numerosity: The members of the Class are so numerous that joinder of all

26   members would be impractical. Plaintiff is informed and believes that the proposed Class


     COMPLAINT—CLASS ACTION - 8                                          K E L L E R R O H R B AC K    L.L.P.
                                                                             1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:20-cv-00657-JLR Document 1 Filed 04/30/20 Page 9 of 14



     contains thousands of members. The precise number of class members can be ascertained
 1

 2   through discovery, which will include Defendant’s records of policyholders.

 3          27.     Commonality and Predominance: Common questions of law and fact

 4   predominate over any questions affecting only individual members of the Class. Common
 5
     questions include, but are not limited to, the following:
 6
                    A.      Whether the class members suffered covered losses based on common
 7
            policies issued to members of the Class;
 8
                    B.      Whether Sentinel acted in a manner common to the class and wrongfully
 9

10          denied claims for coverage relating to COVID-19 and/or orders issued by Governor

11          Inslee, other Governors, and/or other civil authorities;
12                  C.      Whether Business Income Coverage in Sentinel’s policies of insurance
13
            applies to a suspension of practice relating to COVID-19 and/or orders issued by
14
            Governor Inslee, other Governors, and/or other civil authorities;
15
                    D.      Whether Extended Business Income Coverage in Sentinel’s policies of
16

17          insurance applies to a suspension of practice relating to COVID-19 and/or orders issued

18          by Governor Inslee, other Governors, and/or other civil authorities;

19                  E.      Whether Extra Expense Coverage in Sentinel’s policies of insurance
20          applies to efforts to minimize a loss at the covered premises relating to COVID-19
21
            and/or orders issued by Governor Inslee, other Governors, and/or other civil authorities;
22
                    F.      Whether Civil Authority Coverage in Sentinel’s policies of insurance
23
            applies to a suspension of practice relating to COVID-19 and/or orders issued by
24

25          Governor Inslee, other Governors, and/or civil authorities;

26


     COMPLAINT—CLASS ACTION - 9                                           K E L L E R R O H R B AC K    L.L.P.
                                                                              1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
               Case 2:20-cv-00657-JLR Document 1 Filed 04/30/20 Page 10 of 14



                        G.     Whether Sentinel has breached its contracts of insurance through a
 1

 2            blanket denial of all claims based on business interruption, income loss or closures

 3            related to COVID-19 and/or orders issued by Governor Inslee, other Governors, and/or

 4            other civil authorities;
 5
                        H.     Whether, because of Defendant’s conduct, Plaintiff and the class
 6
              members have suffered damages; and if so, the appropriate amount thereof; and
 7
                        I.     Whether, because of Defendant’s conduct, Plaintiff and the class
 8
              members are entitled to equitable and declaratory relief, and if so, the nature of such
 9

10            relief.

11            28.       Typicality: Plaintiff’s claims are typical of the claims of the members of the
12   classes. Plaintiff and all the members of the classes have been injured by the same wrongful
13
     practices of Defendant. Plaintiff’s claims arise from the same practices and course of conduct
14
     that give rise to the claims of the members of the Class and are based on the same legal theories.
15
              29.       Adequacy: Plaintiff will fully and adequately assert and protect the interests of
16

17   the classes and has retained class counsel who are experienced and qualified in prosecuting class

18   actions. Neither Plaintiff nor its attorneys have any interests contrary to or in conflict with the

19   Class.
20            30.       Federal Rule of Civil Procedure 23(b)(1), the Risk of Inconsistent or
21
     Varying Adjudications and Impairment to Other Class Members’ Interests: Plaintiff seeks
22
     adjudication as to the interpretation, and resultant scope, of Defendant’s policies, which are
23
     common to all members of the class. The prosecution of separate actions by individual members
24

25   of the classes would risk inconsistent or varying interpretations of those policy terms and create

26


     COMPLAINT—CLASS ACTION - 10                                            K E L L E R R O H R B AC K    L.L.P.
                                                                                1201 Third A venue, Suite 3200
                                                                                   Seattle, W A 98101-3052
                                                                                TELEPHONE: (206) 623-1900
                                                                                 FACSIMILE: (206) 623-3384
              Case 2:20-cv-00657-JLR Document 1 Filed 04/30/20 Page 11 of 14



     inconsistent standards of conduct for Defendant. The policy interpretations sought by Plaintiff
 1

 2   could also impair the ability of absent class members to protect their interests.

 3          31.     Federal Rule of Civil Procedure 23(b)(2), Declaratory and Injunctive Relief:

 4   Defendant acted or refused to act on grounds generally applicable to Plaintiff and other
 5
     members of the proposed classes making injunctive relief and declaratory relief appropriate on a
 6
     classwide basis.
 7
            32.     Federal Rule of Civil Procedure 23(b)(3), Superiority: A class action is
 8
     superior to all other available methods of the fair and efficient adjudication of this lawsuit.
 9

10   While the aggregate damages sustained by the classes are likely to be in the millions of dollars,

11   the individual damages incurred by each class member may be too small to warrant the expense
12   of individual suits. Individual litigation creates a risk of inconsistent and/or contradictory
13
     decisions and the court system would be unduly burdened by individual litigation of such cases.
14
     A class action would result in a unified adjudication, with the benefits of economies of scale and
15
     supervision by a single court.
16

17                                     VI.    CAUSES OF ACTION

18                                 Count One—Declaratory Judgment

19             (Brought on behalf of the Business Income Coverage Declaratory Relief Class,
       Business Income Coverage Declaratory Relief Washington Subclass, Extended Business
20   Income Declaratory Relief Class, Extended Business Income Declaratory Relief Washington
         Subclass, Extra Expense Declaratory Relief Class, Extra Expense Declaratory Relief
21
          Washington Subclass, Civil Authority Declaratory Relief Class, and Civil Authority
22                           Declaratory Relief Washington Subclass)

23          33.     Previous paragraphs alleged are incorporated herein.

24          34.     This is a cause of action for declaratory judgment pursuant to the Declaratory
25   Judgment Act, codified at 28 U.S.C. § 2201.
26


     COMPLAINT—CLASS ACTION - 11                                          K E L L E R R O H R B AC K    L.L.P.
                                                                              1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
             Case 2:20-cv-00657-JLR Document 1 Filed 04/30/20 Page 12 of 14



            35.     Plaintiff Kim brings this cause of action on behalf of the Business Income
 1

 2   Coverage Declaratory Relief Class, Business Income Coverage Declaratory Relief Washington

 3   Subclass, Extended Business Income Declaratory Relief Class, Extended Business Income

 4   Declaratory Relief Washington Subclass, Extra Expense Declaratory Relief Class, Extra
 5
     Expense Declaratory Relief Washington Subclass, Civil Authority Declaratory Relief Class, and
 6
     Civil Authority Declaratory Relief Washington Subclass.
 7
            36.     Plaintiff Kim seeks a declaratory judgment declaring that Plaintiff Kim and class
 8
     members’ losses and expenses resulting from the interruption of their business are covered by
 9

10   the Policy.

11          37.     Plaintiff Kim seeks a declaratory judgment declaring that Sentinel is responsible
12   for timely and fully paying all such claims.
13
                                    Count Two—Breach of Contract
14
               (Brought on behalf of the Business Income Coverage Breach of Contract Class,
15             Business Income Coverage Breach of Contract Washington Subclass, Extended
              Business Income Breach of Contract Class, Extended Business Income Breach of
16             Contract Washington Subclass, Extra Expense Breach of Contract Class, Extra
17          Expense Breach of Contract Washington Subclass, Civil Authority Breach of Contract
                    Class, and Civil Authority Breach of Contract Washington Subclass)
18
            38.      Previous paragraphs alleged are incorporated herein.
19
            39.     Plaintiff Kim brings this cause of action on behalf of the Business Income
20
     Coverage Breach of Contract Class, Business Income Coverage Breach of Contract Washington
21

22   Subclass, Extended Business Income Breach of Contract Class, Extended Business Income

23   Breach of Contract Washington Subclass, Extra Expense Breach of Contract Class, Extra
24   Expense Breach of Contract Washington Subclass, Civil Authority Breach of Contract Class and
25
     Civil Authority Breach of Contract Washington Subclass.,
26


     COMPLAINT—CLASS ACTION - 12                                       K E L L E R R O H R B AC K     L.L.P.
                                                                            1201 Third A venue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
             Case 2:20-cv-00657-JLR Document 1 Filed 04/30/20 Page 13 of 14



            40.       The Policy is a contract under which Plaintiff Kim and the class paid premiums
 1

 2   to Sentinel in exchange for Sentinel’s promise to pay plaintiff and the class for all claims

 3   covered by the Policy.

 4          41.       Plaintiff Kim has paid its insurance premiums.
 5
            42.       Plaintiff submitted a claim to Sentinel for the direct physical loss or damage to
 6
     Plaintiff’s property covered under the Sentinel policy related to COVID-19 and/or the
 7
     proclamations and orders, but Plaintiff’s claim has not yet been resolved. On information and
 8
     belief, Sentinel intends to and will deny Plaintiff’s claim. On information and belief, Sentinel
 9

10   will deny, has denied, and will continue to deny coverage for other similarly situated

11   policyholders.
12          43.       Denying coverage for the claim is a breach of the insurance contract.
13
            44.       Plaintiff Kim is harmed by the breach of the insurance contract by Sentinel.
14
                                      VII.    PRAYER FOR RELIEF
15
            1.        A declaratory judgment that the policy or policies cover Plaintiff’s losses and
16
     expenses resulting from the interruption of the Plaintiff’s business related to COVID-19 and/or
17

18   orders issued by Governor Inslee, other Governors, and/or other authorities.

19          2.        A declaratory judgment that the defendant is responsible for timely and fully

20   paying all such losses.
21
            3.        Damages.
22
            4.        Pre- and post-judgment interest at the highest allowable rate.
23
            5.        Reasonable attorney fees and costs.
24
            6.        Such further and other relief as the Court shall deem appropriate.
25

26


     COMPLAINT—CLASS ACTION - 13                                          K E L L E R R O H R B AC K    L.L.P.
                                                                              1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
               Case 2:20-cv-00657-JLR Document 1 Filed 04/30/20 Page 14 of 14



                                           VIII. JURY DEMAND
 1
              Plaintiff demands a jury trial on all claims so triable.
 2

 3            DATED this 30th day of April, 2020.

 4                                                     KELLER ROHRBACK L.L.P.
 5
                                                       By: s/ Amy Williams-Derry
 6                                                     By: s/ Lynn L. Sarko
 7                                                     By: s/ Ian S. Birk
                                                       By: s/ Gretchen Freeman Cappio
 8                                                     By: s/ Irene M. Hecht
                                                       By: s/Maureen Falecki
 9                                                     By: s/ Nathan Nanfelt
                                                           Amy Williams-Derry, WSBA #28711
10                                                         Lynn L. Sarko, WSBA #16569
11                                                         Ian S. Birk, WSBA #31431
                                                           Gretchen Freeman Cappio, WSBA #29576
12                                                         Irene M. Hecht, WSBA #11063
                                                           Maureen Falecki, WSBA #18569
13                                                         Nathan Nanfelt, WSBA #45273
                                                           1201 Third Avenue, Suite 3200
14                                                         Seattle, WA 98101
15                                                         Telephone: (206) 623-1900
                                                           Fax: (206) 623-3384
16                                                         Email: awilliams-derry@kellerrohrback.com
                                                           Email: lsarko@kellerrohrback.com
17                                                         Email: ibirk@kellerrohrback.com
                                                           Email: gcappio@kellerrohrback.com
18
                                                           Email: ihecht@kellerrohrback.com
19                                                         Email: mfalecki@kellerrohrback.com
                                                           Email: nnanfelt@kellerrohrback.com
20
                                                       By: s/ Alison Chase
21                                                         Alison Chase, pro hac vice forthcoming
                                                           801 Garden Street, Suite 301
22
                                                           Santa Barbara, CA 93101
23                                                         Telephone: (805) 456-1496
                                                           Fax: (805) 456-1497
24                                                         Email: achase@kellerrohrback.com
25                                                         Attorneys for Plaintiff
26
     4831-0022-3163, v. 1


     COMPLAINT—CLASS ACTION - 14                                          K E L L E R R O H R B AC K    L.L.P.
                                                                              1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
